

114 S4188 IS: Water for Tomorrow Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4188IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for drought preparedness and improved water supply reliability, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Water for Tomorrow Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Investments in water infrastructure and sustainabilitySec. 101. Findings.Sec. 102. Reclamation infrastructure finance and innovation program.Sec. 103. Assistance for disadvantaged communities without adequate drinking water.Sec. 104. Competitive grant program for the funding of water recycling and reuse projects.Sec. 105. Increased funding for water management improvement.Sec. 106. Rural water supply program reauthorization.TITLE II—Ecosystem protection and restorationSec. 201. Competitive grant program for the funding of watershed health projects.Sec. 202. Cooperative Watershed Management Program.Sec. 203. Support for refuge water deliveries.Sec. 204. Drought planning and preparedness for critically important fisheries.Sec. 205. Aquatic ecosystem restoration.TITLE III—Improved technology and dataSec. 301. Determination of water supply allocations.Sec. 302. Study examining climate vulnerabilities at Federal dams.2.DefinitionsIn this Act:(1)Reclamation stateThe term Reclamation State has the meaning given the term in section 4014 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322).(2)Relevant committees of congressThe term relevant committees of Congress means—(A)the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Energy and Natural Resources of the Senate. (3)SecretaryThe term Secretary means the Secretary of the Interior. IInvestments in water infrastructure and sustainability101.FindingsCongress finds that—(1)(A)everyone has the right to clean and safe drinking water and appropriate sanitation services; and(B)the Federal Government has the responsibility to ensure that the rights described in subparagraph (A) are realized; (2)water is an essential resource for farms, cities, and the environment;(3)in order to responsibly and sustainably manage water, all different types of water, including water that is stored, drinking water, flood waters, wastewater, recycled water, and other types, should be taken into account;(4)climate change will increase the vulnerability of water supplies for communities and the environment by—(A)increasing the frequency and magnitude of droughts and extreme precipitation events;(B)increasing air temperatures; and(C)changing the patterns and volume of precipitation;(5)the water infrastructure of the United States needs additional investment given the age of the infrastructure and emerging issues, such as climate change;(6)a diverse portfolio of water management, storage, recycling, and reuse techniques can help to sustainably and responsibly manage water in the United States;(7)reducing water diversions from rivers and lakes is important to sustain—(A)native fish and wildlife; and(B)the communities and Native American Tribes that depend on a healthy environment;(8)a sustainable water supply relies on—(A)environmentally sound water storage projects;(B)protection of clean water programs;(C)financing for new technologies;(D)developments and funding for water recycling and reuse projects;(E)improvements to wastewater systems and flood management;(F)increased conservation programs and water efficiency; and(G)instream flows of adequate quality and quantity that protect native fish and wildlife and the environment;(9)the entire Western United States is facing projections of prolonged droughts that will leave Western States facing major water shortages and catastrophic wildfires;(10)recent periods of severe drought in the Western States have occurred with higher temperatures and reduced snowpack; (11)the Colorado River has been under drought conditions since 2000;(12)the chances of a climate change-induced megadrought striking the Southwest and central Great Plains are on the rise; and(13)robust Federal investment and support is needed to assist the Western States in developing future drought resiliency in the face of climate change, which will continue to exacerbate existing water supply challenges in an already arid region of the United States.102.Reclamation infrastructure finance and innovation program(a)EstablishmentThe Secretary shall establish and carry out a program under which the Secretary shall provide to eligible entities described in subsection (c) financial assistance in accordance with this section to carry out eligible projects described in subsection (b).(b)Eligible projects and eligible project costs(1)In generalA project eligible to receive assistance under the program under this section is a water supply project described in paragraph (2) that, as determined by the Secretary—(A)is located in—(i)the State of Alaska;(ii)the State of Hawaii; or(iii)a Reclamation State;(B)would contribute directly or indirectly (including through groundwater recharge) to a safe, adequate water supply for domestic, agricultural, environmental, municipal, or industrial use;(C)complies with all applicable State and Federal laws;(D)would provide net ecosystem benefits in excess of required environmental mitigation measures or compliance obligations pursuant to State and Federal law, as described in paragraph (6);(E)uses natural infrastructure and nature-based solutions where practicable;(F)is economically feasible; and(G)is otherwise eligible for assistance under this section.(2)Water supply projectsA water supply project referred to in paragraph (1) is—(A)a project for the reclamation and reuse of municipal, industrial, domestic, and agricultural wastewater, and naturally impaired ground water, which the Secretary, acting through the Commissioner of Reclamation, is authorized to undertake;(B)any water infrastructure project not specifically authorized by law that—(i)the Secretary determines, through the completion of an appraisal investigation and feasibility study, would contribute to a safe, adequate water supply for domestic, agricultural, environmental, municipal, or industrial use; and(ii)is otherwise eligible for assistance under this section;(C)a new water infrastructure facility project, including a water conduit, pipeline, canal, pumping, power, and any associated facility;(D)a project for enhanced energy efficiency in the operation of a water system;(E)a project for accelerated repair and replacement of all or a portion of an aging water distribution or conveyance facility;(F)a brackish desalination project;(G)a project for the acquisition of real property or an interest in real property for water storage, reclaimed or recycled water, or wastewater, if the acquisition is integral to a project described in subparagraphs (A) through (F);(H)a project to deliver water to wildlife refuges;(I)a stormwater capture project; or(J)a combination of projects, each of which is eligible under subparagraphs (A) through (I), for which an eligible entity submits a single application.(3)Eligible project costsAn eligible project cost that is eligible for assistance under this section—(A)shall be limited to a nonreimbursable cost for elements of a project that would achieve public benefits under the reclamation laws; and(B)includes the cost of—(i)development-phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, transaction costs, preliminary engineering and design work, and other preconstruction activities;(ii)construction, reconstruction, rehabilitation, and replacement activities;(iii)the acquisition of real property (including water rights, land relating to the eligible project, and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment;(iv)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction;(v)refinancing interim construction funding, long-term project obligations, or a secured loan, loan guarantee, or other credit enhancement made under this section;(vi)refinancing long-term project obligations or Federal credit instruments, if that refinancing provides additional funding capacity for the completion, enhancement, or expansion of any eligible project selected for assistance under this section;(vii)reimbursement or success payments to any public or private entity that achieves predetermined outcomes on a pay-for-performance or pay-for-success basis; and(viii)grants, loans, or credit enhancement for community development financial institutions, green banks, and other financial intermediaries providing ongoing finance for eligible projects that meet the purposes of this section.(4)Small community projectsFor projects eligible for assistance under this section and section 5028(a)(2)(B) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)(2)(B)), the Secretary may assist applicants in combining 1 or more projects into a single application in order to meet the minimum project cost of $5,000,000 required under that section.(5)Cost-sharing requirement; certain uses(A)Cost sharingThe Federal share of the eligible costs of a water supply project under this section shall be not more than 25 percent.(B)Certain usesA water supply project that receives assistance under this section may use not more than 5 percent of amounts made available under this section to carry out activities to demonstrate progress toward the goals of the water supply project.(6)Determination of net ecosystem benefits(A)Draft report(i)In generalUsing the best available scientific information and data, the Director of the United States Fish and Wildlife Service shall prepare a draft report that evaluates the ecosystem impacts and benefits of each proposed water supply project being considered for financial assistance under this section.(ii)CoordinationA draft report required under clause (i) shall be prepared in coordination with the head of the State agency with jurisdiction over the fish and wildlife resources of the State in which the water supply project is proposed to be carried out.(iii)Applicable law; requirementsA draft report prepared under clause (i) shall—(I)meet the requirements of section 2(b) of the Fish and Wildlife Coordination Act (16 U.S.C. 662(b));(II)quantify and estimate the ecosystem benefits and adverse impacts to native fish and wildlife from the proposed water supply project; and(III)evaluate whether the ecosystem benefits of the proposed water supply project are likely to exceed the ecosystem impacts of the proposed water supply project.(iv)Review; availabilityThe Director of the United States Fish and Wildlife Service shall ensure that a draft report prepared under clause (i) is—(I)reviewed by independent scientists; and(II)made available for a public review and comment period of not less than 30 days.(B)Final report(i)In generalThe Director of the United States Fish and Wildlife Service shall prepare a final report based on the applicable draft report prepared under subparagraph (A)(i), after considering the results of the independent scientific peer review and public comment processes under subparagraph (A)(iv).(ii)Transmission; availabilityA final report prepared under clause (i) shall be—(I)transmitted to—(aa)the project applicant;(bb)the relevant State agency; and(cc)the relevant committees of Congress; and(II)made available to the public.(iii)DeterminationIf a final report prepared under clause (i) determines that the water supply project provides net ecosystem benefits, the proposed water supply project shall be eligible for financial assistance under this section.(iv)RecommendationsIf a final report determines that the proposed water supply project fails to provide a net ecosystem improvement, the final report may identify potential recommendations to reduce adverse environmental impacts and improve environmental benefits of the proposed water supply project.(v)Final agency actionA final report prepared under clause (i) shall be considered to be a final agency action for purposes of section 704 of title 5, United States Code.(vi)Judicial reviewA final report prepared under clause (i) shall be subject to review in the Federal district court of the State in which the project is proposed to be constructed if a petition for review is filed with the court not later than 180 days after the date on which the final report is transmitted under clause (ii).(c)Eligible entitiesThe following entities are eligible to receive assistance under this section:(1)An entity described in section 5025 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3904).(2)A conservancy district, Reclamation district, or irrigation district.(3)A canal company or mutual water company.(4)A water users’ association.(5)An agency established by an interstate compact.(6)Any other individual or entity that has the capacity to contract with the United States under the reclamation laws.(d)Requirements(1)Project selectionIn selecting eligible projects to receive assistance under the program under this section, the Secretary shall ensure diversity with respect to—(A)project type; and(B)geographical location within the States referred to in subsection (b)(1)(A).(2)PriorityIn selecting eligible projects to receive assistance under this section, the Secretary shall prioritize projects that—(A)would benefit—(i)low-income communities; or(ii)(I)communities particularly at risk to the impacts of climate change; and(II)environmentally at-risk communities;(B)to the maximum extent practicable, incorporate green and natural infrastructure components; and(C)achieve multiple public benefits.(3)Importation of other requirementsThe following provisions of law shall apply to the program under this section:(A)Sections 5022, 5024, 5027, 5028, 5029, 5030, 5031, 5032, and 5034(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3901, 3903, 3906, 3907, 3908, 3909, 3910, 3911, and 3913(a)), except that—(i)any reference contained in those sections to the Secretary of the Army shall be considered to be a reference to the Secretary;(ii)any reference contained in those sections to an eligible project shall be considered to be a reference to an eligible project described in subsection (b);(iii)paragraphs (1)(E) and (6)(B) of subsection (a), and subsection (b)(3), of section 5028 of that Act (33 U.S.C. 3907) shall not apply with respect to this section; and(iv)subsections (e) and (f) of section 5030 of that Act (33 U.S.C. 3909) shall not apply with respect to this section.(B)The agreement between the Administrator of the Environmental Protection Agency and the Commissioner of Reclamation required under section 4301 of the America’s Water Infrastructure Act of 2018 (Public Law 115–270).(C)Other applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out the program under this section $150,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.(2)Administrative costsOf the funds made available under paragraph (1), the Secretary may use for administrative costs of carrying out the program under this section (including for the provision of technical assistance to project sponsors pursuant to paragraph (3), to obtain any necessary approval, and for transfer to the Administrator of the Environmental Protection Agency to provide assistance in administering and servicing Federal credit instruments under the program) not more than $5,000,000 for each applicable fiscal year.(3)Small community projects(A)In generalSubject to subparagraph (B), the Commissioner may use the funds made available under paragraph (2) to provide assistance, including assistance to pay the costs of acquiring the rating opinion letters under paragraph (1)(D) of section 5028(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)), to assist project sponsors in obtaining the necessary approvals for small community projects that are eligible for assistance under paragraph (2)(B) of that section or subsection (b)(3).(B)LimitationAssistance provided to a project sponsor under subparagraph (A) may not exceed an amount equal to 75 percent of the total administrative costs incurred by the project sponsor in securing financial assistance under this section.(f)LimitationNo eligible project that receives assistance under this section may be financed (directly or indirectly), in whole or in part, with proceeds of any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986.(g)EffectNothing in this section affects the authority of a State or a political subdivision of a State to apply and enforce any environmental laws (including regulations) with respect to an eligible project provided assistance under this section.103.Assistance for disadvantaged communities without adequate drinking water(a)In generalThe Secretary shall provide grants within the Reclamation States to assist eligible applicants in planning, designing, or carrying out projects to help disadvantaged communities— (1)meet the primary drinking water standards set by the Federal Safe Drinking Water Act (42 U.S.C. 300f et seq.); or (2)address a significant decline in the quantity or quality of drinking water. (b)Eligible applicantsTo be eligible to receive a grant under this section, an applicant shall submit an application to the Secretary that includes a proposal of the project or activity in subsection (c) to be planned, designed, constructed, or implemented, the service area of which— (1)shall not be located in any city or town with a population of more than 60,000 residents; and (2)has a median household income of less than 100 percent of the nonmetropolitan median household income of the State. (c)Eligible projectsProjects eligible for grants under this program may be used for— (1)emergency water supplies; (2)point-of-use treatment and point-of-entry systems; (3)distributed treatment facilities; (4)construction of new wells and connections to existing water source systems; (5)water distribution facilities; (6)connection fees to existing systems; (7)assistance to households to connect to water facilities; (8)local resource sharing, including voluntary agreements between water systems to jointly contract for services or equipment, or to study or implement the physical consolidation of 2 or more water systems; (9)technical assistance, planning, and design for any of the activities described in paragraphs (1) through (8); or (10)any combination of activities described in paragraphs (1) through (9). (d)PrioritizationIn determining priorities for funding projects, the Secretary shall take into consideration— (1)where water outages or the failure to meet drinking water standards— (A)are most serious; and (B)pose the greatest threat to public health and safety; (2)the degree to which the project provides a long-term solution to the water needs of the community; and (3)whether the applicant has the ability to qualify for alternative funding sources. (e)Maximum amountThe amount of a grant provided under this section may be up to 100 percent of costs, including— (1)initial operation costs incurred for startup and testing of project facilities; (2)costs of components to ensure such facilities and components are properly operational; and (3)costs of operation or maintenance incurred subsequent to placing the facilities or components into service. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000, to remain available until expended. (g)Coordination requiredIn carrying out this section, the Secretary shall consult with the Secretary of Agriculture and the Administrator of the Environmental Protection Agency to identify opportunities to improve the efficiency, effectiveness, and impact of grants provided under this section and under comparable programs that address water and wastewater supply, quality, and treatment needs in disadvantaged communities. 104.Competitive grant program for the funding of water recycling and reuse projects(a)Competitive grant program for the funding of water recycling and reuse projectsSection 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(f)) is amended by striking paragraphs (2) and (3) and inserting the following:(2)PriorityIn providing grants under paragraph (1), the Secretary shall give priority to projects that—(A)are likely to provide a more-reliable water supply for a unit of State, local, or Tribal government;(B)are likely to increase the water management flexibility and reduce impacts on environmental resources;(C)are regional in nature;(D)involve multiple stakeholders;(E)provide multiple benefits, including water supply reliability, ecosystem benefits, groundwater management and enhancements, and water quality improvements;(F)would benefit low-income communities; or(G)would protect communities particularly at risk to climate change and environmental degradation..(b)Authorization of appropriationsSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(g)) is amended—(1)in paragraph (1), by striking $50,000,000 and inserting $500,000,000; and(2)in paragraph (2), by striking if enacted appropriations legislation designates funding to them by name,.(c)Limitation on fundingSection 1631(d)(1) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)(1)) is amended by striking $20,000,000 (October 1996 prices) and inserting $30,000,000 (January 2019 prices).105.Increased funding for water management improvementSection 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $530,000,000 and inserting $700,000,000 for fiscal year 2021 and each fiscal year thereafter.106. Rural water supply program reauthorization(a)Authorization of appropriationSection 109(a) of the Rural Water Supply Act of 2006 (43 U.S.C. 2408(a)) is amended by striking $15,000,000 for each of fiscal years 2007 through 2016 and inserting $50,000,000 for each of fiscal years 2021 through 2026.(b)Termination of authoritySection 110 of the Rural Water Supply Act of 2006 (43 U.S.C. 2409) is amended by striking 2016 and inserting 2026.IIEcosystem protection and restoration201.Competitive grant program for the funding of watershed health projects(a)In generalNot later than 1 year after the date of enactment of this Act and in accordance with this section, the Secretary, in consultation with the heads of relevant agencies, shall establish a competitive grant program to award grants to an eligible entity for habitat restoration projects that improve watershed health in a Reclamation State and accomplish 1 or more of the following benefits: (1)Ecosystem benefits. (2)Restoration of native species beyond existing or planned measures necessary to meet State or Federal laws for species recovery. (3)Protection against invasive species. (4)Restoration of aspects of the natural ecosystem. (5)Enhancement of commercial and recreational fishing. (6)Enhancement of river-based recreation such as kayaking, canoeing, and rafting. (7)Mitigate against the impacts of climate change to fish and wildlife habitats. (b)Requirements(1)In generalIn awarding a grant under subsection (a), the Secretary— (A)shall give priority to a project that achieves more than 1 of the benefits listed in subsection (a); and (B)may not provide a grant for a project that is for the purpose of meeting existing environmental mitigation or compliance obligations under State or Federal law. (2)ComplianceA project awarded a grant under subsection (a) shall comply with all applicable Federal and State laws. (c)Definition of eligible entityIn this section, the term eligible entity means a State, Indian Tribe, nonprofit conservation organization operating in a Reclamation State, irrigation district, water district, or other organization with water or power delivery authority. (d)Public participationBefore the establishment of the program under subsection (a), the Secretary shall— (1)provide notice of and, for a period of not less than 90 days, an opportunity for public comment on, any draft or proposed version of the program requirements in accordance with this section; and (2)consider public comments received in developing the final program requirements. (e)ReportNot later than October 1, 2022, and every 2 years thereafter, the Secretary shall submit to Congress a report summarizing the environmental performance of activities that are receiving, or have received, assistance under the program authorized by this section. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $150,000,000 for each fiscal year through fiscal year 2026, to remain available until expended. 202.Cooperative Watershed Management Program(a)DefinitionsSection 6001 of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1015) is amended—(1)by redesignating paragraphs (2) through (6) as paragraphs (3) through (7), respectively; (2)by inserting after paragraph (1) the following:(2)Disadvantaged communityThe term disadvantaged community means a community (including a city, town, county, or reasonably isolated and divisible segment of a larger municipality) with an annual median household income that is less than 100 percent of the statewide annual median household income for the State in which the community is located, according to the most recent decennial census.; (3)in paragraph (6)(B)(i) (as so redesignated)—(A)in subclause (VIII), by striking and at the end;(B)in subclause (IX), by adding and after the semicolon at the end; and(C)by adding at the end the following:(X)disadvantaged communities;; and(4)in paragraph (7) (as so redesignated)—(A)in subparagraph (D), by striking or at the end;(B)by redesignating subparagraph (E) as subparagraph (F); and(C)by inserting after subparagraph (D) the following:(E)generates environmental benefits, such as benefits to fisheries, wildlife and habitat, and water quality and water-dependent ecological systems, and water supply benefits for agricultural or urban water users; or.(b)ApplicationSection 6002 of the Omnibus Public Lands Management Act (16 U.S.C. 1015a) is amended—(1)by striking subsection (b) and inserting the following:(b)Establishment of application process; criteriaNot later than March 30, 2021, the Secretary shall update—(1)the application process for the program; and(2)in consultation with the States, the prioritization and eligibility criteria for considering applications submitted in accordance with the application process.; and(2)by striking subsection (g) and inserting the following:(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$20,000,000 for each of fiscal years 2012 through 2020; and(2)$40,000,000 for each of fiscal years 2021 through 2025..203.Support for refuge water deliveries(a)Report on historic refuge water deliveriesNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the relevant committees of Congress and make publicly available a report that describes the following: (1)Compliance with section 3406(d)(1) and section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575) in each of years 1992 through 2018, including an indication of the amount of water identified as the Level 2 amount and incremental Level 4 amount for each wetland area. (2)The difference between the mandated quantity of water to be delivered to each wetland habitat area described in section 3406(d)(2) and the actual quantity of water delivered since October 30, 1992, including a listing of every year in which the full delivery of water to wetland habitat areas was achieved in accordance with level 4 of the Dependable Water Supply Needs table, described in section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). (3)Which of the authorities granted to the Secretary under Public Law 102–575 to achieve the full level 4 deliveries of water to wetland habitat areas was employed in achieving the increment of water delivery above the Level 2 amount for each wetland habitat area, including whether water conservation, conjunctive use, water purchases, water leases, donations, water banking, or other authorized activities have been used and the extent to which such authorities have been used. (4)An assessment of the degree to which the elimination of water transaction fees for the donation of water rights to wildlife refuges would help advance the goals of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). (b)Priority construction listThe Secretary shall establish, through a public process and in consultation with the Interagency Refuge Water Management Team, a priority list for the completion of the conveyance construction projects at the wildlife habitat areas described in section 3406(d)(2) of the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575), including the Mendota Wildlife Area, Pixley National Wildlife Refuge and Sutter National Wildlife Refuge. (c)Ecological monitoring and evaluation programNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Director of the United States Fish and Wildlife Service, shall design and implement an ecological monitoring and evaluation program, for all Central Valley wildlife refuges, that produces an annual report based on existing and newly collected information, including— (1)the United States Fish and Wildlife Service Animal Health Lab disease reports; (2)mid-winter waterfowl inventories; (3)nesting and brood surveys; (4)additional data collected regularly by the refuges, such as herptile distribution and abundance; (5)a new coordinated systemwide monitoring effort for at least 1 key migrant species and 2 resident species listed as threatened and endangered pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) (including one warm-blooded and one cold-blooded), that identifies population numbers and survival rates for the 3 previous years; and (6)an estimate of the bioenergetic food production benefits to migrant waterfowl, consistent with the methodology used by the Central Valley Joint Venture, to compliment and inform the Central Valley Joint Venture implementation plan. (d)Adequate staffing for refuge water delivery objectivesThe Secretary shall ensure that adequate staffing is provided to advance the refuge water supply delivery objectives under the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). (e)FundingThere is authorized to be appropriated $25,000,000 to carry out subsections (a) through (d), which shall remain available until expended. (f)Effect on other fundsAmounts authorized under this section shall be in addition to amounts collected or appropriated under the Central Valley Project Improvement Act (title XXXIV of Public Law 102–575). 204.Drought planning and preparedness for critically important fisheries(a)DefinitionsIn this section: (1)Critically important fisheriesThe term critically important fisheries means— (A)commercially and recreationally important fisheries located within the Reclamation States; (B)fisheries containing fish species that are listed as threatened or endangered pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) within the Reclamation States; or (C)fisheries used by Indian Tribes within the Reclamation States for ceremonial, subsistence, or commercial purposes. (2)Qualified tribal governmentThe term qualified Tribal Government means any government of an Indian Tribe that the Secretary determines— (A)is involved in fishery management and recovery activities including under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or (B)has the management and organizational capability to maximize the benefits of assistance provided under this section. (b)Drought plan for critically important fisheriesNot later than January 1, 2021, and every 3 years thereafter, the Secretary, acting through the Director of the United States Fish and Wildlife Service shall, in consultation with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, State fish and wildlife agencies, and affected Indian Tribes, prepare a plan to sustain the survival of critically important fisheries within the Reclamation States during future periods of extended drought. The plan shall focus on actions that can aid the survival of critically important fisheries during the driest years. In preparing such plan, the Director shall consider— (1)habitat restoration efforts designed to provide drought refugia and increased fisheries resilience during droughts; (2)relocating the release location and timing of hatchery fish to avoid predation and temperature impacts; (3)barging of hatchery release fish to improve survival and reduce straying; (4)coordination with water users, the Bureau of Reclamation, State fish and wildlife agencies, and interested public water agencies regarding voluntary water transfers, including through groundwater substitution activities, to determine if water releases can be collaboratively managed in a way that provides additional benefits for critically important fisheries without negatively impacting wildlife habitat; (5)hatchery management modifications, such as expanding hatchery production of fish during the driest years, if appropriate for a particular river basin; (6)hatchery retrofit projects, such as the installation and operation of filtration equipment and chillers, to reduce disease outbreaks, egg mortality and other impacts of droughts and high water temperatures; (7)increasing rescue operations of upstream migrating fish; (8)improving temperature modeling and related forecasted information to predict water management impacts to the habitat of critically important fisheries with a higher degree of accuracy than current models; (9)testing the potential for parentage-based tagging and other genetic testing technologies to improve the management of hatcheries; (10)programs to reduce predation losses at artificially created predation hot spots; and (11)retrofitting existing water facilities to provide improved temperature conditions for fish. (c)Public commentThe Director of the United States Fish and Wildlife Service shall provide for a public comment period of not less than 90 days before finalizing a plan under subsection (a). (d)Authorization of appropriations for fish recovery effortsThere is authorized to be appropriated $25,000,000 for the United States Fish and Wildlife Service for fiscal year 2021 for fish, stream, and hatchery activities related to fish recovery efforts, including work with the National Marine Fisheries Service, the Bureau of Reclamation, the Army Corps of Engineers, State fish and wildlife agencies, or a qualified Tribal Government. (e)EffectNothing in this section is intended to expand, diminish, or affect any obligation under Federal or State environmental law. 205.Aquatic ecosystem restoration(a)General authoritySubject to the requirements of this section, on request of any eligible entity the Secretary may negotiate and enter into an agreement on behalf of the United States to fund the design, study, and construction of an aquatic ecosystem restoration and protection project if the Secretary determines that the project is likely to improve the quality of the environment in a Reclamation State by improving fish passage through the removal or bypass of barriers to fish passage. (b)RequirementsConstruction of a project under this section shall be a voluntary project initiated only after— (1)an eligible entity has entered into an agreement with the Secretary to pay no less than 35 percent of the costs of project construction; and (2)the Secretary determines the proposed project— (A)will not result in an unmitigated adverse impact on fulfillment of existing water delivery obligations consistent with historical operations and applicable contracts; (B)will not result in an unmitigated adverse effect on the environment; (C)is consistent with the responsibilities of the Secretary— (i)in the role as trustee for federally recognized Indian Tribes; and (ii)to ensure compliance with any applicable international and Tribal treaties and agreements and interstate compacts and agreements; (D)is in the financial interest of the United States based on a determination that the project advances Federal objectives including environmental enhancement objectives in a Reclamation State; and (E)protects the public aspects of the eligible facility, including water rights managed for public purposes, such as flood control or fish and wildlife. (c)Environmental lawsIn participating in a project under this section, the Secretary shall comply with all applicable Federal environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and all State environmental laws of the Reclamation State in which the project is located involving the construction, expansion or operation of a water storage project or fish and wildlife protection, provided that no law or regulation of a State or political subdivision of a State relieve the Secretary of any Federal requirement otherwise applicable under this section. (d)FundingThere is authorized to be appropriated to carry out this section $25,000,000 for each fiscal year through fiscal year 2026, to remain available until expended. (e)Definition of eligible entityIn this section, the term eligible entity means any Reclamation State, any department, agency, or subdivision of a Reclamation State, any public agency organized pursuant to the laws of a Reclamation State, an Indian Tribe, or a nonprofit organization operating in a Reclamation State. (f)Priority for projects providing public safety and regional benefitsWhen funding projects under this section, the Secretary shall prioritize projects that— (1)are likely to provide public safety benefits; and (2)are regional in nature, including projects that span two or more river basins. IIIImproved technology and data301.Determination of water supply allocations(a)Snowpack measurement dataWhen determining water supply allocations, the Secretary, acting through the Commissioner of the Bureau of Reclamation, shall incorporate to the greatest extent practicable information from emerging technologies for snowpack measurement such as— (1)synthetic aperture radar; (2)laser altimetry; or (3)any other emerging technologies that can provide more accurate or timely snowpack measurement data as determined by the Secretary. (b)CoordinationIn carrying out subsection (a), the Secretary may coordinate data use and collection efforts with other Federal agencies and bureaus that currently use or may benefit from the use of emerging technologies for snowpack measurement. (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 to carry out this section. (d)ReportNot later than October 1, 2022, the Secretary shall submit to Congress a report summarizing the use of emerging technologies pursuant to this section and describe any benefits derived from the use of such technologies related to the environment and increased water supply reliability. 302.Study examining climate vulnerabilities at Federal dams(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall make appropriate arrangements with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies shall conduct an independent study to— (1)examine the projected impact of climate change on the safety of Bureau of Reclamation dams; and (2)evaluate and list the Bureau of Reclamation dams that are most vulnerable to climate change related safety risks based on an assessment of climate change related impacts on— (A)the frequency of heavy precipitation events; and (B)other factors that influence the magnitude and severity of flooding events including snow cover and snowmelt, vegetation, and soil moisture. (b)ReportIn entering into an arrangement under subsection (a), the Secretary shall request that the National Academies— (1)transmit to the Secretary and to the relevant committees of Congress a report not later than 24 months after the date of enactment of this Act that includes the results of the study; and (2)consider any previous studies or evaluations conducted or completed by the Bureau of Reclamation or local water agencies on climate change impacts to dams, facilities, and watersheds as a reference and source of information during the development of the independent study. 